Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16651618 application filed 08/06/2021.
The preliminary amendment filed 03/27/2020 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,14,15,16,17,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim(s) 1 has the phrase, “stretching a porous fluorine-based resin film in a machine direction," (underlining added) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, this lacks antecedent basis in the specification, which states, “when the porous membrane is manufactured through stretching against the fluorine-based resin film, microfibrils may be formed from fluorine-based resin particles under high temperature and high pressure conditions and fine pores may be formed by nodes in which the fibrils are connected to each other.” at pg 7 ln 19-24 (the claim contradicts the specification by having the film porous before stretching, rather than the specification having the film becoming porous in stretching).
This claim 1 issue must be coordinated with claim 7, which claim 7 has the phrase, “wherein the porous fluorine-based resin film is prepared by extruding and rolling a fluorine-based resin-containing composition containing the fluorine-based resin and a lubricant to produce a fluorine-based resin film," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, this lacks antecedent basis from claim 1 (in light of specification), which has “a porous fluorine-based resin film” prior to “stretching”, but claim 7 indicates merely “a fluorine-based resin film” is produced (notably porous is absent).


Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 3 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 4 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 6 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 7 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 9 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 10 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 12 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 15 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Particularly, it is unclear if the phrase refers to “a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 16 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 16 has the phrase, “a fluorine-based resin," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 17 has the phrase, “a fluorine-based resin," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 18 has the phrase, “a porous membrane of a fluorine-based resin," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a porous membrane of a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.


Particularly, it is unclear if the phrase refers to “a fluorine-based resin” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150353694 (herein known as HAYASHI).

With regard to claim 13, HAYASHI teaches porous "film" (membrane) of "PTFE" (a fluorine-based resin) having shrinkage ratio of "1/6" (20% within claimed a transverse direction shrinkage ranges) at temperatures overlapping (or at least sufficiently near the claimed temperatures), especially at para 23,24; 
MPEP 2112.01 Part I states… Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the 


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as obvious over US 20150353694 (herein known as HAYASHI) in view of JP2011-178970 (herein known as SEIJI).

With regard to claim 1, HAYASHI teaches a method for preparing a porous "film" (membrane) of "PTFE" (a fluorine-based resin), especially at para 23,24
 stretching a porous "PTFE" (fluorine-based resin) film in a (non-specific) machine direction, especially at para 8

But, SEIJI teaches thermal-treating the stretched porous "PTFE" (fluorine-based resin) "membrane" (film) at a temperature within the claimed range for seconds within the claimed range, especially at para 15 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine HAYASHI with thermal-treating the stretched porous "PTFE" (fluorine-based resin) "membrane" (film) at a temperature within the claimed range for seconds within the claimed range of SEIJI for the benefit of strength, as taught by SEIJI, especially at abstract
HAYASHI teaches stretching the (thermal-treated in combination) porous fluorine-based resin film in a direction within scope of transverse direction, especially at para 23,24
 sintering the stretched thermal-treated porous fluorine-based resin film at a temperature equal to or more than a melting point of the fluorine-based resin film,, especially at para 30
 porous "film" (membrane) of "PTFE" (a fluorine-based resin) having shrinkage ratio of "1/6" (20% within claimed a transverse direction shrinkage ranges) at temperatures overlaping (or at least sufficiently near the claimed temperatures), especially at para 23,24; 

MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); 
in the alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to have the claimed property or optimize the annealing process for shrinkage such that  of HAYASHI  with porous "film" (membrane) of "PTFE" (a fluorine-based resin) having shrinkage ratio of "1/6" (20% within claimed a transverse direction shrinkage ranges) at temperatures overlaping (or at least sufficiently near the claimed temperatures) of HAYASHI since the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, can't have exclusive properties; OR since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 PART II-A)

With regard to claim 2, HAYASHI teaches
 wherein the stretching in the (non-specific) machine direction is performed at a stretching ratio within the claimed range at a temperature of within the claimed range, especially at para 23

With regard to claim 3, HAYASHI teaches
 wherein the stretching in the direction within the scope of transverse direction is performed at a stretching ratio of within the claimed range at a temperature within the claimed range, especially at para 23

With regard to claim 4, HAYASHI teaches
 wherein the sintering is performed at a temperature within the claimed range for seconds within the claimed range, especially at claim 2, para 35

With regard to claim 5, HAYASHI teaches
 wherein the fluorine-based resin includes at least one selected from polytetrafluoroethylene, especially at para 23,24

With regard to claim 6, HAYASHI teaches
 wherein the fluorine-based resin includes polytetrafluoroethylene, especially at para 23,24


 wherein the porous fluorine-based resin film is prepared by extruding and rolling a fluorine-based resin-containing composition containing the fluorine-based resin and a lubricant to produce a fluorine-based resin film; and removing the lubricant in the fluorine-based resin film, especially at example 1

With regard to claim 8, HAYASHI teaches
 "naphtha" hydrocarbon oil, especially at example 1

With regard to claim 9, HAYASHI teaches
 naphtha, especially at example 1

With regard to claim 10, HAYASHI teaches
 wherein the fluorine-based resin-containing composition includes within the claimed range parts by weight of the lubricant, based on 100 parts by weight of the fluorine-based resin, especially at example 1

With regard to claim 11, HAYASHI teaches
 wherein the removing of the lubricant is performed by thermal-treating the fluorine-based resin film within the claimed range, especially at example 1

With regard to claim 12, HAYASHI teaches

MPEP 2112.01 Part I states… Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to have the claimed property or optimize the annealing process for shrinkage such that  of HAYASHI  with porous "film" (membrane) of "PTFE" (a fluorine-based resin) having shrinkage ratio of "1/6" (20% within claimed a transverse direction shrinkage ranges) at temperatures overlaping (or at least sufficiently near the claimed temperatures) of HAYASHI since the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 

With regard to claim 14, a porous membrane of a fluorine-based resin prepared by the method of claim 1, see discussion of claim 1
MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

With regard to claim 15, HAYASHI teaches
 wherein the porous membrane of a fluorine-based resin has a thickness within claimed range, especially at para 31

With regard to claim 16, HAYASHI teaches
 wherein the porous membrane of a fluorine-based resin has a porosity within claimed range, especially at para 51

With regard to claim 17, HAYASHI teaches
 wherein the porous membrane of a fluorine-based resin has a mean pore size within the claimed range, especially at para 51

With regard to claim 18, HAYASHI teaches
 wherein the porous membrane of a fluorine-based resin has a dimensional stability within the claimed range, especially at para 41


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifier Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776